TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00089-CR


Gerardo De la Rosa, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. CR-10-0089, HONORABLE MARK R. LUITJEN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
PER CURIAM

		Appellant's brief was due to be filed on May 30, 2011.  The brief has not been
received and appellant's retained attorney, Alex J. Scharff, did not respond to this Court's notice
sent by letter dated June 15, 2011 that the brief is overdue.  A response was due June 27, 2011.
		The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal, whether appellant is indigent, and, if he is not indigent,
whether retained counsel has abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall
make appropriate findings and recommendations.  A record from this hearing, including copies of
all findings and orders and a transcription of the court reporter's notes, shall be forwarded to the
clerk of this Court for filing as a supplemental record no later than September 30, 2011.  Tex. R.
App. P. 38.8(b)(3).


Before Justices Puryear, Rose and Goodwin
Abated
Filed:   August 25, 2011
Do Not Publish